Direct phone: 404.873.8706 Direct fax: 404.873.8707 E-mail: robert.dow@agg.com www.agg.com September 8, 2016 VIA EDGAR Mr. Nicholas P. Panos Senior Special Counsel Office of Mergers and Acquisitions U.S. Securities and Exchange Commission Mail Stop 3628 100 “F” Street, N.E. Washington, D.C. 20549-3628 Re:Marine Products Corporation Schedule TO Filed August 26, 2016 File No. 005-61531 Dear Mr. Panos: On behalf of our client, Marine Products Corporation (the “Company,” or “Marine Products”), we are submitting this letter in response to the comments of the Staff of the Securities and Exchange Commission (the “Commission”) in a letter dated September 6, 2016 (the “Comment Letter”) with respect to above referenced Schedule TO (the “Schedule TO”).For the convenience of the Staff, each of the Staff’s comments is restated in italics prior to the response to such comment.The Company intends to file Amendment No. 1 to the Schedule TO to provide additional disclosure in response to the Comment Letter. General 1. Please provide the information required pursuant to General Instruction C to Schedule TO with regard to each executive officer and director of the Company, or advise. Also provide the information required under Item 1003(a) of Regulation M-A pursuant to Item 3 of Schedule TO with regard to these. Response: The Offer to Purchase filed with the original Schedule TO includes most of the items referenced in your comment. There were two items missing, specifically, the addresses of each officer and director and a statement that none of the officers and directors has any of the specified plans or proposals. Attached is a chart showing the location of each item within the Offer to Purchase. Also attached is a draft Addendum to the Offer to Purchase to be filed with Amendment No. 1 providing the two additional items. Source and Amount of Funds, page 22 2. We read the consolidated balance sheet included within the Form 10-Q filed August 1, 2016. Please advise us what financial resources constitute “working capital.” In addition, please revise to disclose any alternative financing arrangements or alternative financing plans in the event the primary financing plan falls through. If no such arrangements exist, please revise to so state. Refer to Item 1007(b) of Regulation M-A. Response: The Company expects to fund the tender offer through a combination of cash flow from operations and the sale of its highly liquid short-term and long-term marketable securities. The Company does not have an alternative financing plan due to the sufficiency of funds that will be available from the sale of such marketable securities. We have provided additional disclosure on the point in the draft Addendum to the Offer to Purchase to be filed with Amendment No. 1. The Company has authorized us to confirm on its behalf that they acknowledge that (a)the Company is responsible for the adequacy and accuracy of the disclosure in the filings, (b)staff comments or changes to disclosure in response to staffcomments do not foreclose the Commission from taking any action with respect to the filings, and (c)the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Attached is a letter signed by Ben M. Palmer, Chief Financial Officer of Marine Products, on behalf of the Company. If you have any questions, please do not hesitate to contact me at (404) 873-8706. Very truly yours ARNALL GOLDEN GREGORY LLP /s/ Robert F. Dow Robert F. Dow cc:Mr. Ben M. Palmer Jonathan Golden, Esq. B. Joseph Alley, Jr., Esq. Enclosures:Letter from Marine Products Corporation Chart of Disclosure Items Draft Addendum to Offer to Purchase 2801 Buford Highway, Suite 520, Atlanta, GA30329. Telephone:(404) 321-7910Facsimile:(404) 321-5483 September 8, 2016 On behalf of Marine Products Corporation, I acknowledge that (a)the Company is responsible for the adequacy and accuracy of the disclosure in the filings, (b)staff comments or changes to disclosure in response to staffcomments do not foreclose the Commission from taking any action with respect to the filings, and (c)the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. MARINE PRODUCTS CORPORATION By: /s/ Ben M. Palmer Name: Ben M. Palmer Title: Vice President and Chief Financial Officer Date: September 8, 2016 Chart of Disclosure Items Marine Products Corporation Tender Offer - Required Disclosure Items Raised in Comment letter Reg. M-AItem No. Description of Item Included in OTP filed 8/26/16? Additional disclosure required 1003(a) Name and address of each person No Addresses added for D&Os 1005(e) D&O agreements involving securities Yes p. 26 N/A 1006(a) Purpose of transaction Yes p. 12 N/A 1006(b) Whether securities retired, etc. Yes p. 14 N/A 1006(c) Plans (for D&O) No Added statement that no such plans exist for D&Os 1007(a) Source of funds Yes p. 22 Additional discussion provided on source 1007(b) Conditions Yes p. 20 N/A 1007(c) Borrowed funds Yes p. 22 N/A 1008(a) Securities ownership Yes p. 24-25 N/A 1008(b) Securities transactions Yes p. 25 N/A Draft Addendum to Offer to Purchase dated August 26, 2016 Updated as of September 8, 2016 The Offer to Purchase (“Offer to Purchase”) attached to the Schedule TO (“Schedule TO”) of Marine Products Corporation (the “Company”) filed on August 26, 2016, is amended as indicated below. Except as expressly set forth herein, this Amendment does not reflect events occurring after the date of the Schedule TO or modify or update any of the other disclosures contained therein in any way other than as required to reflect the amendments discussed below. 2. Purpose of the Offer; Certain Effects of the Offer Section 2 is amended to add the following: Based on our records and information provided to us by our affiliates, directors and executive officers, neither we nor, to the best of our knowledge, any of our affiliates, directors or executive officers, have any plans related to the events discussed on p. 14 of the Offer to Purchase. 9. Source and Amount of Funds Section 9 is amended to read as follows: We will use cash flow from operations and funds from selling our marketable securities to fund the purchase of the shares tendered in the Offer and to pay fees and expenses related to the Offer. Assuming that the Offer is fully subscribed for 3,200,000 shares, we expect the aggregate purchase price for the shares, together with all related fees and expenses, to be approximately $29.1 million ($31.8 million if the Offer is increased to 3,500,000 shares). For the second quarter of 2016, we had positive cash flow from operations of approximately $10.8 million.As of June 30, 2016 we held highly liquid short-term and long-term marketable securities with an aggregate market value of $47.4 million. We do not have an alternative plan for financing the tender offer due to the sufficiency offunds that will be available from the sale of such marketable securities. The Offer is not conditioned upon financing, although the Offer is subject to certain conditions. See Section 7. Interests of Directors and Executive Officers; Transactions and Arrangements Concerning the Shares Section 11 is amended to add the following: Listed below are the names and addresses of the Officers, Directors and holders of more than 5% of the common stock of the Company: R. Randall Rollins Chairman of the Board 2170 Piedmont Road, NE Atlanta, Georgia 30324 Gary W. Rollins Vice Chairman and Chief Executive Officer, Rollins, Inc. 2170 Piedmont Road, NE Atlanta, Georgia 30324 Gamco Investors, Inc. One Corporate Center Rye, NY 10580 Richard A. Hubbell President and Chief Executive Officer 2801 Buford Highway NE, Suite 520 Atlanta, Georgia 30329 Ben M. Palmer Vice President, Chief Financial Officer and Treasurer 2801 Buford Highway NE, Suite 520 Atlanta, Georgia 30329 Linda H. Graham Vice President and Secretary 2170 Piedmont Road, NE Atlanta, Georgia 30324 Bill J. Dismuke Director 2170 Piedmont Road, NE Atlanta, Georgia 30324 Larry Prince Director 2170 Piedmont Road, NE Atlanta, Georgia 30324 Henry Tippie Director 2170 Piedmont Road, NE Atlanta, Georgia 30324 James B. Williams Director 2170 Piedmont Road, NE Atlanta, Georgia 30324
